                              IN THE UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
                                         AT KNOXVILLE

   UNITED STATES OF AMERICA,                       )
                                                   )
                 Plaintiff,                        )
   v.                                              )
                                                   )                     No. 3:18-CR-19-PLR-DCP
   MARILYN YVETTE COOK,                            )
                                                   )
                 Defendant.                        )
                                                   )

                                REPORT AND RECOMMENDATION

                 All pretrial motions in this case have been referred to the undersigned pursuant to

   28 U.S.C. § 636(b) for disposition or report and recommendation regarding disposition by the

   District Court as may be appropriate. This case is before the Court on the following pending pro

   se dispositive motions by Defendant Marilyn Yvette Cook:

                 (1) Motion Demanding Article III Proceedings, Under Article III of
                     the Constitution of the United States of America in an Article III
                     Court [Doc. 65], filed on February 7, 2019;1

                 (2) Motion for Summary Judgment [Doc. 77-1], filed on March 26,
                     2019;2



   1
    The Court finds the following documents and motions to be related to the Defendant’s motions
   challenging the undersigned’s jurisdiction: Notice of Non-Participation in Public Policy
   Proceedings 7/30/19 [Doc. 67], and Motion to Produce Delegated Authority to Administrate
   Marilyn Yvette Powell, Estate [Doc. 69-1]. The undersigned will also address the claims raised
   in these filings as a part of the jurisdiction analysis.
   2
    The Court deems the Defendant’s Motion for the Court to take Judicial Notice of the Fact, “Bill
   of Exchange, No. MYBBOE 3211941” Presented to Regions Bank is Not False and Fictitious
   and It Was Not “Issued under the Authority of the United States” [Doc. 88-1] to be related to the
   Defendant’s Motion for Summary Judgment. The Court will consider this filing [Doc. 88-1] to
   be a supplement to the Motion for Summary Judgment.

                                                   1




Case 3:18-cr-00019-PLR-DCP Document 111 Filed 05/31/19 Page 1 of 17 PageID #: 1085
                  (3) Motion for Collateral Estoppel Against First Superseding
                      Indictment [Doc. 89-1], filed on April 14, 2019;

                  (4) Second Motion Demanding Article III Proceedings, Under
                      Article III of the Constitution of the United States of America in
                      front of an Article III Judge in an Article III Court [Doc. 91-1],
                      filed on April 18, 2019; and

                  (5) Motion to Produce Monetary Value on “First Superseding
                      Indictment” Dated April 2, 2019 [Doc. 93-1], filed on May 1,
                      2019.3

   Essentially, in these motions, Defendant Cook challenges the jurisdiction of the Court and calls

   for the dismissal of the charges.

                  Based upon the filings, arguments, and relevant law, the Court finds that it has

   jurisdiction over the Defendant and her charges, that the undersigned has jurisdiction over the

   Defendant’s pretrial proceedings, and that the Defendant’s requests for dismissal of the charges

   based upon theories of summary judgment and collateral estoppel, as well as her own dispensation

   of the charging instrument, are erroneous and without basis in fact or law. Accordingly, the

   undersigned recommends that the Defendant’s motions and related filings be denied.

       I.     BACKGROUND

                  On February 21, 2018, the grand jury returned an Indictment [Doc. 1] against

   Marilyn Yvette Cook,4 charging that on October 12, 2017, the Defendant, acting with intent to

   defraud, presented a fictitious financial instrument, entitled “Bill of Exchange,” to the Regions



   3
    On May 17, 2019, Defendant Cook filed a Motion to Add Acknowledgement, Endorsement and
   Assignment of “First Superseding Indictment/True Bill” #3:18-CR-19 to Doc. 93 [Doc. 103-1].
   The Court will treat this filing as a supplement to the Defendant’s Motion to Produce Monetary
   Value on “First Superseding Indictment” Dated April 2, 2019 [Doc. 93-1].
   4
    The Indictment alleges that Marilyn Yvette Cook is also known as Marilyn Yvette Powell,
   Marilyn Sunset, and Marilyn Arinze.
                                               2




Case 3:18-cr-00019-PLR-DCP Document 111 Filed 05/31/19 Page 2 of 17 PageID #: 1086
   Bank branch in Alcoa, Tennessee. Defendant Cook first appeared in this case on March 26, 2018,

   and at that time, the Court appointed [Doc. 7] Attorney R. Deno Cole to represent the Defendant.

   On May 9, 2018, the Court permitted [Doc. 17] Mr. Cole to withdraw and appointed Attorney

   Robert R. Kurtz as Defendant’s counsel of record. Following the undersigned’s determination that

   Defendant Cook is competent [Doc. 64] on January 31, 2019, the Court permitted Defendant Cook

   to represent herself and appointed Mr. Kurtz to serve as elbow counsel. The Defendant then filed

   several pretrial motions.5 The Government responded [Doc. 73] to the Defendant’s motions, and

   Defendant Cook filed a written reply [Doc. 78].

                  The Court held a hearing on the Defendant’s motions filed after the original

   indictment on March 28, 2019. Assistant United States Attorney Frank M. Dale, Jr., appeared on

   behalf of the Government. Defendant Cook represented herself with the assistance of elbow

   counsel Attorney Robert R. Kurtz. The Court heard the arguments of the parties and set a response

   deadline for Defendant’s Motion for Summary Judgment [Doc. 77-1], which the Defendant had

   filed just before the motion hearing, due to a problem with her inmate identification number. The

   Defendant filed a written response [Doc. 84-1] to the Government’s oral argument on her Motion

   for Summary Judgment. The Government timely filed a response [Doc. 87] on April 5, 2019.

                  A First Superseding Indictment [Doc. 81] (“Superseding Indictment”), adding a

   second charge of presenting a false claim for payment of a tax refund, against Defendant Cook,6



   5
     Defendant Cook made numerous pro se filings, while represented by counsel, which the Court
   declines to consider in this case because they violate Local Rule 83.4(c), which prohibits a party
   from filing documents in his or her own behalf while represented by counsel.
   6
    The Superseding Indictment charges Marilyn Yvette Cook, also known as Marilyn Yvette
   Powell, also known as Marilyn Sunset, also known as Marilyn Arinze, a resident of Alcoa,
   Tennessee.
                                              3




Case 3:18-cr-00019-PLR-DCP Document 111 Filed 05/31/19 Page 3 of 17 PageID #: 1087
   was filed on April 2, 2019. The parties appeared for an arraignment on the Superseding Indictment

   on April 24, 2019. AUSA Dale again represented the United States, and Defendant Cook again

   represented herself, with the assistance of Mr. Kurtz. At that time, the Court permitted the

   Defendant to file motions relating to the Superseding Indictment by May 8, 2019. Defendant Cook

   filed additional pretrial motions, and the Government timely filed an additional response [Doc.

   101]. The Court now finds that the matters are ripe for determination.

       II.    ANALYSIS

                  Our Constitution requires that “[n]o person shall be held to answer for a capital, or

   otherwise infamous crime, unless on a presentment or indictment by a grand jury[.]” U.S. Const.

   amend. V. The Defendant contends that the undersigned United States Magistrate Judge lacks

   personal and subject matter jurisdiction in this case and calls for the dismissal of the charges based

   upon theories of summary judgment and collateral estoppel. She also purports to have discharged

   the charges by “accepting” the Superseding Indictment for “value.” For the reasons stated herein,

   the Court finds no basis for the dismissal of the Superseding Indictment or the case as a whole and

   RECOMMENDS that the Defendant’s motions and related filings be denied.

       A. This Court has Jurisdiction Over the Charges and the Defendant

                  Defendant Cook asks [Docs. 65 & 91-1]7 that the proceedings in this case take place

   before an Article III judge and in an Article III court. She contends that the pretrial hearing before




   7
    The Court notes that Defendant Cook has also filed an appeal [Doc. 63] to United States District
   Judge Pamela L. Reeves of the undersigned’s conducting a competency hearing on January 31,
   2019. In her appeal, Defendant Cook objects to the jurisdiction of the United States Magistrate
   Judge for the same reasons expressed in her Motions Demanding Article III Proceedings [Docs.
   65 & 91-1]. The undersigned believes the instant recommendations with regard to the motions
   challenging the undersigned’s jurisdiction are relevant to this appeal [Doc. 63] as well.
                                                    4




Case 3:18-cr-00019-PLR-DCP Document 111 Filed 05/31/19 Page 4 of 17 PageID #: 1088
   the undersigned United States Magistrate Judge on January 31, 2019, occurred without her

   consent. She alleges that the undersigned is an “Article I judge” and that proceedings before the

   undersigned, which she characterizes as a “public policy” proceedings, are before an Article I

   court. Defendant Cook contends that proceedings before the undersigned have deprived her of

   life, liberty, and property, without the due process of law.   The Defendant also asserts [Doc. 91-

   1, p.2] that “the United States is in receivership and they have no credit of their own, they cannot

   have a valid claim against me without my permission.”

                    Defendant Cook has also filed [Doc. 69-1] a Motion to Produce Delegated

   Authority to Administrate Marilyn Yvette Powell, Estate. In this motion, Defendant appears to

   argue that the Court lacks personal jurisdiction over her. She argues that on February 21, 2018,

   (the date of the filing of the original Indictment in this case), District Judge Reeves, the

   undersigned, United States Attorney Douglas Overbey, AUSA Dale, and numerous other “public

   servants” erroneously assumed the authority to “administ[er the] property of the Marilyn Yvette

   Powell, Estate . . . or any and all variations thereof[]” by opening/bringing the instant case. In this

   regard, Defendant Cook states that everyone on the list of some twenty-seven “public servants,”

   which she has attached to her motion, must provide written evidence of their authority, a certified

   copy of their oath of office, and copies of any bonds, sureties, indemnification insurance, and other

   documents.

                    Additionally, Defendant Cook gives notice [Doc. 64] that she will not participate

   in the trial on July 30, 2019, in an Article I court. She states that she wants settlement and closure

   in this case, because she has accepted the Indictment for value and returned it for value.8 She



   8
       The Court notes that Defendant Cook also purports [Docs. 93 & 103] to accept the Superseding
                                                   5




Case 3:18-cr-00019-PLR-DCP Document 111 Filed 05/31/19 Page 5 of 17 PageID #: 1089
   asserts that the United States has “no capacity to pursue collections” against “MARILYN

   YVETTE COOK” and that further attempts to collect will demonstrate the United States’

   agreement that it owes her $365,000,000 [Doc. 67, p.2].

                  In response to these and other unusual assertions by Defendant Cook, the

   Government responds [Doc. 73] that the Defendant’s arguments are premised on the nonsensical

   notion that there is a difference between her physical person and a legal “strawman” entity. The

   Government contends that courts have uniformly rejected these types of divided persona

   arguments as totally frivolous. It also maintains that the instant proceedings are already before an

   Article III United States District Court, which Congress has authorized to appoint United States

   magistrate judges, which in turn Congress authorized to handle pretrial matters. See 28 U.S.C. §§

   631, -636(b)(1).

                  At the March 28, 2019 motion hearing, Defendant Cook told the Court that she does

   not know whether she is in an Article III court or an Article I court. She said that she realizes that

   this Court is the United States District Court in Tennessee but that the United States Bankruptcy

   Court is also in the same building. She stated that on October 15, 2015, she moved her estate

   “from the public side to the private side” and that she does not have a contract with the

   Government. She asserted that the matters raised in the Indictment are between her estate and

   Regions Bank and arose when she tried to discharge a debt at Regions Bank. She referred the

   Court to House Joint Resolution 192 from the seventy-third Congress.9 AUSA Dale argued that



   Indictment for value. The Court discusses this theory in part B(3) below.
   9
    As the Eastern District of New York has aptly noted, “those who subscribe to the ‘sovereign
   citizens’ movement ‘believe that the 1933 House Joint Resolution 192 provides the legal basis for
   ‘sovereign citizens’ to collect money held by the Government in the trust when they file one or
                                                   6




Case 3:18-cr-00019-PLR-DCP Document 111 Filed 05/31/19 Page 6 of 17 PageID #: 1090
   the Defendant’s argument that she can create a document to discharge her debt is one of many

   nonsensical “sovereign citizen” arguments that have been universally rejected by courts and should

   be summarily denied by this Court.

                   Article III, section 1, of the United States Constitution provides in pertinent part

   that the “judicial power of the United States shall be vested in one Supreme Court, and in such

   inferior courts as the congress may from time to time ordain and establish.” U.S. Const. art. III,

   §1. Section 2 explains that the “judicial power shall extend to all cases, in law and equity, arising

   under this constitution, [and] the laws of the United States[.]” U.S. Const. art. III, §2, cl.1. Pursuant

   to its authority to create inferior courts under Article III, Congress established the United States

   District Courts, 28 U.S.C. § 132(a), and the United States District Court of the Eastern District of

   Tennessee, 28 U.S.C. § 123, in particular. Thus, this case is pending before an Article III court

   and is assigned to an Article III judge, Chief United States District Judge Pamela L. Reeves.10

                   In 28 U.S.C. § 631, Congress empowered the district judges of each district court

   to “appoint United States magistrate judges,” who are granted the jurisdiction and authority set out

   in 28 U.S.C. § 636. The undersigned was appointed a United States Magistrate Judge for the

   Eastern District of Tennessee, pursuant to Standing Order 17-03. Subsection 636(b)(1) permits a

   district judge to delegate pretrial matters to a magistrate judge. In the Eastern District of

   Tennessee, Magistrate Judges may hear and determine most non-dispositive pretrial matters,



   more [UCC] financing statements, naming themselves as both the secured party and the debtor.’”
   Paul v. New York, No. 13–CV–5047, 2013 WL 5973138, *3 n.3 (E.D. N.Y. Nov. 5, 2013) (quoting
   Rivera v. United States, 105 Fed. Cl. 644, 646 (Fed.Cl. 2012)). Federal courts uniformly reject
   this interpretation of the 1933 House Joint Resolution 192. Id. at *3.
   10
     After the initiation of this case, Judge Reeves became the Chief United States District Judge for
   the Eastern District of Tennessee.
                                                     7




Case 3:18-cr-00019-PLR-DCP Document 111 Filed 05/31/19 Page 7 of 17 PageID #: 1091
   pursuant to Standing Order 13-02. As discussed in part B(1) below, the instant case is a criminal

   case, rather than a civil case, accordingly the fact that Defendant Cook has not consented to

   proceedings before the undersigned is of no import. C.f. 28 U.S.C. § 636(c)(1) (permitting a

   magistrate judge to “conduct any or all proceedings in a jury or nonjury civil matter” upon the

   parties’ consent). Based upon 28 U.S.C. § 636(b)(1) and the Court’s Standing Order, the Court

   finds that the pretrial matters in this case, including the Defendant’s competency hearing on

   January 31, 2019, are properly before the undersigned United States Magistrate Judge.

                  By statute, Congress has declared that the “district courts of the United States shall

   have original jurisdiction, exclusive of the courts of the States, of all offenses against the laws of

   the United States.” 18 U.S.C. § 3231. Unless a statute dictates otherwise, “the government must

   prosecute an offense in the district where the offense was committed.” Fed. R. Crim. P. 18, see

   also 18 U.S.C. § 3237(a) (providing that “any offense against the United States begun in one

   district and completed in another, or committed in more than one district, may be inquired of and

   prosecuted in any district in which such offense was begun, continued, or completed”). The

   Defendant stands charged with presenting a fictitious financial instrument and presenting a false

   claim to the United States, both allegedly occurring in the Eastern District of Tennessee. Because

   Defendant Cook is charged with violating federal law, i.e., 18 U.S.C. §§ 287 and 514(a)(2), in this

   district, the United States District Court for the Eastern District of Tennessee unquestionably has

   jurisdiction over this case. See United States v. Pryor, 842 F.3d 441, 448 (6th Cir. 2016) (holding

   the fact that the defendant was charged under federal statutes provides the court “with federal-

   question subject-matter jurisdiction”), cert. denied, 137 S. Ct. 2254 (2017).




                                                     8




Case 3:18-cr-00019-PLR-DCP Document 111 Filed 05/31/19 Page 8 of 17 PageID #: 1092
                   Defendant Cook was taken into custody on an arrest warrant and brought into

   federal custody on a Writ of Habeas Corpus ad Prosequendum. Our appellate court has held that

   “[f]ederal courts have personal jurisdiction over criminal defendants before them, whether or not

   they are forcibly brought into court.” Pryor, 842 F.3d at 448 (citing United States v. Alvarez–

   Machain, 504 U.S. 655, 660–62 (1992) & Frisbie v. Collins, 342 U.S. 519, 522 (1952)).

   Accordingly, this Court has personal jurisdiction over Defendant Cook.

                   Finally, in her Motion to Produce Delegated Authority to Administrate Marilyn

   Yvette Powell, Estate [Doc. 69-1], Defendant Cook appears to assert that Chief Judge Reeves, the

   undersigned United States Magistrate Judge, and “several other public servants” have fraudulently

   claimed authority to administer the Marilyn Yvette Powell Estate. First, the Court finds that the

   “Marilyn Yvette Powell Estate” and/or “any and all variations thereof” is not a party to this

   criminal case.11 Second, as discussed above, the Court has jurisdiction over the crimes alleged in



   11
      The Defendant admits in her reply [Doc. 78-1, p.2] that “Marilyn Yvette Cook is the only real
   Defendant” in this case. She states that Marilyn Powell Cook is a living, breathing, flesh-and-
   blood woman and Executrix of the Marilyn Yvette Powell Estate” [Doc. 78-1, p.2]. The Defendant
   claims that the United States cannot file a claim against the living, breathing person “Marilyn
   Powell Cook,” because it (the United States) “is a fictitious entity and it must file a claim against
   the ‘Strawman[.’]” The undersigned finds that the Indictment in this case charges the Defendant
   herself (her living breathing person or her “biological” self), not a legal entity that she administers
   or in some way represents.
           At the March 28 motion hearing, AUSA Dale asked the Court to take judicial notice of the
   Defendant’s identity as Marilyn Yvette Cook and that she is the only defendant in this case. The
   Government contends that this fact is not subject to reasonable dispute, pursuant to Federal Rule
   of Evidence 201(b). Rule 201(b) of the Federal Rules of Evidence permits the Court to take
   judicial notice of “a fact that is not subject to reasonable dispute because it: (1) is generally known
   within the trial court’s territorial jurisdiction; or (2) can be accurately and readily determined from
   sources whose accuracy cannot reasonably be questioned.” The Court finds that the Defendant’s
   identity is not generally known, nor has the Government provided sources from which the Court
   can accurately and readily determine that the Defendant is in fact Marilyn Yvette Cook, although
   she admits that she is in her reply [Doc. 78-1]. However, the Court will take judicial notice of the
   fact that the defendant charged in this case is a person, not a legal entity (such as an estate or trust),
                                                         9




Case 3:18-cr-00019-PLR-DCP Document 111 Filed 05/31/19 Page 9 of 17 PageID #: 1093
 the Superseding Indictment and over Defendant Cook’s person. Accordingly, the Court has

 authority over Defendant Cook and this case. Defendant Cook’s purported adjournment of the

 case [Doc. 69-1, p.2] is baseless, and her demand for certified copies of oaths of office, “bar bonds”

 and other bonds, sureties, indemnification insurance, and “a full accounting” of authority from this

 Court and a variety of other individuals is irrelevant and unwarranted. The Court finds that

 Defendant’s Motion to Produce Delegated Authority to Administrate Marilyn Yvette Powell,

 Estate [Doc. 69-1] must be denied.

                Because this case is properly in an Article III court, which has both subject matter

 and personal jurisdiction, the undersigned recommends that the Defendant’s motions challenging

 jurisdiction [Docs. 65 & 91-1], along with her related filings [Docs. 67 & 69-1], be denied.

    B. The Indictment Is Not Subject to Dismissal

                Defendant Cook raises three primary arguments for dismissal of the charges. She

 contends that she is entitled to summary judgment [Doc. 77-1] in this case, because the

 Government is attempting to use her personal paperwork against her. The Defendant also contends

 that the Court must dismiss the Superseding Indictment based upon a theory of collateral estoppel

 [Doc. 89-1]. Finally, the Defendant purports [Docs. 93-1 & 103-1] to “liquidate” the Superseding

 Indictment by accepting it for value and then collapsing it against her birth certificate. The

 Government responds [Docs. 73 & 101] that summary judgment is not available in a criminal case

 and that the Defendant’s motions are based upon frivolous legal theories, wholly lacking in merit.

    (1) Summary Judgment

                Defendant Cook asks [Doc. 77-1] the Court to grant summary judgment in this case



 because that is a fact that may be readily determined from the face of the Superseding Indictment.
                                                  10




Case 3:18-cr-00019-PLR-DCP Document 111 Filed 05/31/19 Page 10 of 17 PageID #:
                                    1094
 because the discovery provided by the Government consists primarily of her “private and public

 documents,” which she intends to use in her defense. She contends that with the exception of

 photographs from Regions Bank and the statements of “public servants,” the discovery from the

 Government is her “private and public paperwork” [Doc. 77-1, p.1].             She asserts that the

 Government’s use of her paperwork deprives her of life, liberty, and property without the due

 process of law and constitutes taking her private property for public use without just compensation.

 The Defendant has attached an inventory of the discovery as an exhibit to her motion.

                The Court agrees with the Government that summary judgment is inappropriate in

 this case both procedurally and legally. Rule 12(b)(2) of the Federal Rules of Criminal Procedure

 states that “[a] party may raise by pretrial motion any defense, objection, or request that the court

 can determine without a trial of the general issue.” Moreover, the Court “may make preliminary

 findings of fact necessary to decide the questions of law presented by pre-trial motion so long as

 the court’s findings on the motion do not invade the province of the ultimate finder of fact.” United

 States v. Jones, 542 F.2d 661, 664 (6th Cir. 1976). Resolution of a pretrial motion to dismiss the

 indictment for failure to state an offense is only appropriate when the “facts surrounding the

 alleged offense [are] virtually undisputed and trial of the substantive charges would not

 substantially assist the court in deciding the legal issue raised by the motion to dismiss the

 indictment.” Id. at 665.

        From Jones and Rule 12(b), the Court distills two requirements for addressing a motion to

 dismiss the indictment which alleges that the government cannot establish the offense charged as

 a matter of law: (1) the issue raised must be a question of law and (2) the relevant facts must be

 undisputed. Jones, 542 F.2d at 665. The undisputed nature of the evidence is an important


                                                  11




Case 3:18-cr-00019-PLR-DCP Document 111 Filed 05/31/19 Page 11 of 17 PageID #:
                                    1095
 predicate to a court’s determination of a motion to dismiss the indictment. If the evidence relating

 to the issue raised by the parties is disputed, the court runs the risk of treading upon the role of the

 grand jury:

                When a body of citizens, properly chosen and constituted as a grand
                jury, finds probable cause to believe that a crime has been
                committed within its jurisdiction, that finding is sufficient to require
                a trial. The indictment is not evidence, as every petit jury in a
                criminal case is instructed. The prosecution must still produce
                evidence from which the trial jury can find every element of the
                offense proven beyond a reasonable doubt, or the defendant is
                entitled to a judgment of acquittal. However, the prosecution's
                evidence is tested at trial, not in a preliminary proceeding.

 United States v. Short, 671 F.2d 178, 183 (1982).

                As pointed out by the Government, because questions of fact are reserved for the

 jury, numerous courts have held that a criminal defendant cannot challenge the sufficiency of the

 government’s evidence before trial in a criminal case by bringing a motion for summary judgment.

 United States v. Mayberry, No. 3:12–cr–72–5, 2012 WL 4343159, *2 (S.D. Ohio Sept. 21, 2012)

 (holding that there is no summary judgment in a criminal case); see also United States v. Sampson,

 898 F.3d 270, 279-80 (2d Cir. 2018) (collecting cases); United States v. Huet, 665 F.3d 588, 595

 (3rd Cir. 2012), cert. denied, 568 U.S. 941 (2012); United States v. Pope, 613 F.3d 1255, 1259-60

 (10th Cir. 2010); United States v. Yakou, 428 F.3d 241, 246 (D.C. Cir. 2005); United States v.

 Salman, 378 F.3d 1266, 1268 (11th Cir. 2004); United States v. Boren, 278 F.3d 911, 914 (9th Cir.

 2002); United States v. Nabors, 45 F.3d 238, 240 (8th Cir. 1995), cert. denied 525 U.S. 1032

 (1998). “Motions for summary judgment allow judges to examine the evidence adduced by both

 sides before trial and award judgment if, based on the proffered evidence, no rational trier of fact

 could find for the non-moving party.” Sampson, 898 F.3d at 280; see Fed. R. Civ. P. 56(a).


                                                   12




Case 3:18-cr-00019-PLR-DCP Document 111 Filed 05/31/19 Page 12 of 17 PageID #:
                                    1096
 Although the motion for summary judgment existed in civil actions before the Federal Rules of

 Criminal Procedure were drafted, the drafters of the criminal rules did not provide a mechanism

 for summary judgment. Sampson, 898 F.3d at 280. Accordingly, the Court finds the Defendant’s

 Motion for Summary Judgement to be procedurally inappropriate.

                   Moreover, and again as noted by the Government, even if a motion for summary

 judgment were permissible in a criminal case, the Defendant has failed to show an absence of

 disputed facts or that she is entitled to judgment as a matter of law. In this regard, the Defendant

 asks [Doc. 88-1] the Court to take judicial notice that the “Bill of Exchange,” which Count One of

 the Superseding Indictment alleges is “a false and fictitious instrument,” is neither false or

 fictitious. The Defendant asks the Court to take judicial notice of a “fact” that goes to the heart of

 Count One, whether the Bill of Exchange was false and fictitious. The Court finds that this is not

 the type of fact of which judicial notice may be taken, because it is “subject to reasonable dispute.”

 See Fed. R. Evid. 201(b); see also Cary v. Cordish Co., 731 F. App’x 401, 407-08 (6th Cir. 2018)

 (observing that judicial notice is inappropriate when the fact is disputed).

                   In summary, the Court finds that summary judgment is inappropriate in this

 criminal case and that the Defendant’s motion [Doc. 77-1] for same should be denied. Moreover,

 the Court finds that the Defendant’s request for judicial notice [Doc. 88-1] of a fact in dispute must

 also be denied.

    (2) Collateral Estoppel

                   The Defendant contends [Doc. 89-1] that the Government should be estopped from

 bringing Count Two of the Superseding Indictment, because she has already been convicted of

 presenting a false claim to the United States in violation of 18 U.S.C. § 287 in case number 3:05-


                                                  13




Case 3:18-cr-00019-PLR-DCP Document 111 Filed 05/31/19 Page 13 of 17 PageID #:
                                    1097
 CR-7. In this regard, she alleges that “collateral estoppel is a doctrine barring a party from

 relitigating an issue determined against that party in an earlier action, even if the second action

 differs significantly from the first one.” [Doc. 89-1, p.2] The Government provides no specific

 response to this motion but argues [Doc. 101] generally that the instant case is a criminal case, not

 a civil case, and that the Defendant advances frivolous and meritless legal theories.

                The Court observes the Defendant’s argument that parties should not be able to

 relitigate issues determined against them in earlier cases makes no sense in the context of her

 criminal case. On April 14, 2005, the Defendant Marilyn Powell entered a guilty plea in case

 number 3:05-CR-7 to aiding and abetting making a false fictitious or fraudulent claim against the

 United States. Defendant’s argument, taken to its logical conclusion, is that she cannot maintain

 her innocence with regard to the current allegation of making a false claim, because she admitted

 guilt to making a false claim in the earlier case. This argument, if granted, would not result in the

 dismissal of the charges.

                Instead, the Court finds that the Defendant is essentially making a double jeopardy

 challenge to Count Two of the Superseding Indictment. “No person shall . . . be subject for the

 same offense to be twice put in jeopardy of life or limb, . . . nor be deprived of life, liberty, or

 property, without due process of law[.]” U.S. Const., amend. V. This provision extends three

 protections: “‘It protects against a second prosecution for the same offense after acquittal. It

 protects against a second prosecution for the same offense after conviction. And it protects against

 multiple punishments for the same offense.’” United States v. Barrett, 933 F.2d 355, 360 (6th Cir.

 1991) (internal quotation omitted); see also United States v. Sharp, 996 F.2d 125, 130 (6th Cir.

 1993). In the instant case, the Court infers that the Defendant is arguing that a conviction on Count


                                                  14




Case 3:18-cr-00019-PLR-DCP Document 111 Filed 05/31/19 Page 14 of 17 PageID #:
                                    1098
 Two would be a second conviction for the same offense. The Court disagrees.

                Defendant Cook entered a guilty plea in case number 3:05-CR-7 to aiding and

 abetting making false, fictitious or fraudulent claims against the United States. The Agreed Factual

 Basis [No. 3:05-CR-7, Doc. 19] alleges that the Defendant prepared and filed false income tax

 returns, fraudulently claiming tax refunds, from July 2001 to August 2002.         A Judgment [No.

 3:05-CR-7, 51] of conviction was entered in this case on March 2, 2006. In contrast, Count Two

 of the instant Superseding Indictment alleges that the Defendant made and presented to the Internal

 Revenue Service (“IRS”) a claim for a tax refund for the year 2016, which she knew to be false,

 fictitious, or fraudulent, in violation of 18 U.S.C. § 287. The Court finds that the instant charge is

 a separate offense from the Defendant’s 2006 conviction, because it alleges the presentation of a

 false claim to the IRS in 2016. This charge is clearly distinct from the Defendant’s prior conviction

 for presenting false claims in 2001 and 2002. The Court finds that Count Two of the Superseding

 Indictment does not violate the double jeopardy clause. Thus, the Defendant’s Motion for

 Collateral Estoppel Against First Superseding Indictment [Doc. 89-1] should be denied.

    (3) Discharging the Charges

                Finally, Defendant contends [Docs. 93 & 103] that the charges must be liquidated

 or dismissed because she has “accepted” them for value and discharged them in exchange for

 money she believes she is owed by virtue of her birth certificate. The Government responds that

 the notion that legal documents, such as an indictment or a birth certificate, can be assigned a

 monetary value is a frivolous “sovereign citizen” theory that has been uniformly rejected.

                The Defendant appears to be asserting a type of “sovereign citizen” argument for

 the dismissal of the charges. “Adherents of such claims or defenses believe that they are not


                                                  15




Case 3:18-cr-00019-PLR-DCP Document 111 Filed 05/31/19 Page 15 of 17 PageID #:
                                    1099
 subject to government authority and employ various tactics in an attempt to, among other things,

 avoid paying taxes, extinguish debts, and derail criminal proceedings.” Williams v. Skelly, No.

 1:17CV-204-GNS, 2018 WL 2337310, *3 (W.D. Ky May 23, 2018) (internal quotation omitted).

 Defendant Cook’s argument is similar to that of the defendants in United States v. Rivera, who

 argued that they could use their “exemption accounts,” based upon their birth certificates, to

 discharge their tax liabilities, using an “‘Accepted for Value’ approach.” No. CIV 14-0579, 2015

 WL 4042197, *20 (D.N.M. June 30, 2015). Those espousing the Accepted for Value theory

 “believe that the United States owns corporate-shell facsimiles of them, over which the individuals

 retain some control . . . to draw expenses from the shell.” Id. The court found this Accepted for

 Value theory to be meritless. Id. at *22-23.

                The undersigned, likewise, finds Defendant Cook’s sovereign citizen steeped

 argument for the discharge of the instant charges to be devoid of merit. See United States v.

 Schneider, 910 F.2d 1569, 1570 (7th Cir. 1990) (observing the argument that a criminal defendant

 is not subject to the jurisdiction of the federal courts because he is sovereign is a position that “has

 no conceivable validity in American law”); see also Bey v. State of Indiana, 847 F.3d 559, 560

 (7th Cir. 2017) (holding that lawsuit seeking to enjoin property taxes was “frivolous,” because

 plaintiff was not sovereign and was an United States citizen, who “unlike foreign diplomats has

 no immunity from U.S. law”) (Posner, J.).

                “[T]he laws of the United States apply to all persons within its borders.” Bey v.

 United States, No. 1:16–cv–01347–JBM, 2016WL5723655, *1 (C.D. Ill. Sept. 29, 2016) (rejecting

 defendant’s sovereign citizen argument). The jurisdiction of this Court is provided by statute, 18

 U.S.C. § 3231, and the Defendant was brought before the Court through valid legal process. No


                                                   16




Case 3:18-cr-00019-PLR-DCP Document 111 Filed 05/31/19 Page 16 of 17 PageID #:
                                    1100
 UCC filing, “acceptance for value,” special oath or phrasing, or amount of legalese by the

 Defendant serves to divest the Court of its jurisdiction. Nor can the Defendant dismiss the charges

 by fiat. The Court finds that the Defendant’s requests [Docs. 93 & 103] for the Court to dismiss

 the case should be denied.

    III.        CONCLUSION

                  After carefully considering the parties’ filings and arguments and the relevant legal

 authorities, the Court finds no basis to dismiss the Indictment. For the reasons set forth herein, the

 undersigned RECOMMENDS that Defendant’s motions and filings requesting the dismissal of

 the case [Docs. 67, 77-1, 89-1, 91-1, & 93-1] be DENIED.12                   The undersigned also

 RECOMMENDS that the Defendant’s related motions and filings [Docs. 67, 69-1, 88-1, & 103]

 be DENIED.

                                                                Respectfully submitted,



                                                                ___________________________
                                                                Debra C. Poplin
                                                                United States Magistrate Judge




           12
           Any objections to this report and recommendation must be served and filed within
 fourteen (14) days after service of a copy of this recommended disposition on the objecting party.
 Fed. R. Crim. P. 59(b)(2) (as amended). Failure to file objections within the time specified waives
 the right to review by the District Court. Fed. R. Crim. P. 59(b)(2); see United States v. Branch,
 537 F.3d 582, 587 (6th. Cir. 2008); see also Thomas v. Arn, 474 U.S. 140, 155 (1985) (providing
 that failure to file objections in compliance with the required time period waives the right to appeal
 the District Court’s order). The District Court need not provide de novo review where objections
 to this report and recommendation are frivolous, conclusive, or general. Mira v. Marshall, 806
 F.2d 636, 637 (6th Cir. 1986). Only specific objections are reserved for appellate review. Smith
 v. Detroit Federation of Teachers, 829 F.2d 1370, 1373 (6th Cir. 1987).

                                                   17




Case 3:18-cr-00019-PLR-DCP Document 111 Filed 05/31/19 Page 17 of 17 PageID #:
                                    1101
